EXHIBIT 99.1 SanDisk Corporation 601 McCarthy Boulevard Milpitas, CA 95035-7932 Phone: 408-801-1000 Fax: 408-801-8657 CONTACT: Investor Contact: Media Contact: Jay Iyer Mike Wong (408) 801-2067 (408) 801-1240 SANDISK ANNOUNCES FOURTH QUARTER & FULL YEAR 2 Milpitas, CA, January 27, 2011 - SanDiskCorporation (NASDAQ:SNDK), the global leader in flash memory cards, today announced results for the fourth quarter and fiscal year ended January 2, 2011.Total fourth quarter revenue of $1.33billion increased 7% on a year-over-year basis and increased 8% on a sequential basis.Total revenue for fiscal 2010 of $4.83 billion increased 35% from $3.57 billion in fiscal 2009. Fourth quarter net income, in accordance with U.S.Generally Accepted Accounting Principles (GAAP), was $485million, or $2.01per diluted share, compared to net income of $340million, or $1.45per diluted share, in the fourth quarter of fiscal 2009 and $322million, or $1.34per diluted share, in the third quarter of fiscal 2010.The GAAP net income for fiscal 2010 was $1.30billion, or $5.44per diluted share, compared to net income of $415million, or $1.79per diluted share, in fiscal 2009.The fourth quarter of fiscal 2010 includes a $203million tax provision benefit related to the release of net deferred tax asset valuation allowances. On a non-GAAP basis, which excludes the impact of share-based compensation expense, amortization of acquisition-related intangible assets, non-cash economic interest expense associated with the convertible debt, related tax adjustments and tax valuation allowances, fourth-quarter net income was $307million, or $1.27per diluted share, compared to net income of $277million, or $1.18per diluted share, in the fourth quarter of fiscal 2009 and net income of $311million, or $1.30per diluted share, in the third quarter of fiscal 2010.For reconciliation of non-GAAP to GAAP results, see accompanying financial tables and footnotes. “A strong Q4 capped an exceptional year for SanDisk with record results.Our growth was driven by accelerating momentum in the mobile embedded business and gains in APAC markets and customers,” said Sanjay Mehrotra, President and CEO, SanDisk.“The market environment continues to be robust and we expect 2011 to be another strong year for SanDisk with smartphones and tablets continuing to lead our growth.” FOURTH QUARTER 2 Total fourth quarter revenue was $1.33billion, up 7% year-over-year and up 8% sequentially. Product revenue was $1.24billion, up 9% for both year-over-year and sequentially. License and royalty revenue was $87million, down 13% year-over-year and down 10% sequentially. Total fourth quarter gross profit, product gross profit and operating income compared on a year-over-year and sequential basis are shown in the table below: Metric GAAP Non-GAAP inmillions of US$, except %
